Citation Nr: 0502653	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  00-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include traumatic brain injury.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1977, August 1981 to August 1983, and April 1985 to 
May 1986, with additional service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefits sought on 
appeal.  

By a Board decision dated August 2003, it was found that the 
veteran had submitted new and material evidence sufficient to 
reopen his claim for service connection for residuals of a 
head injury.


FINDINGS OF FACT

1.  The veteran does not have residuals of a head injury or 
evidence of traumatic brain injury.

2.  There is no medical evidence of a nexus between the 
veteran's psychiatric disability and any incident of service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury, to include traumatic brain 
injury was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2003); 38 C.F.R. §§ 
3.303, 3.304 (2004).

2.  A psychiatric disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2003); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records include a clinical record from the 
USS Forrest Sherman from June 1977 requesting that the 
veteran be treated for a 1.5-inch laceration on the top of 
his head on the right side.  At the veteran's September 1977 
medical examination, his head and psychiatric evaluations 
were normal.  On his report of medical history form, he did 
not report any psychiatric symptoms or any symptoms from a 
brain injury.  At the veteran's April 1981 medical 
examination, his head and psychiatric evaluations were 
normal.  On his report of medical history form, he did not 
report any psychiatric symptoms or any symptoms from a brain 
injury.  At the veteran's July 1983 and September 1983 
medical examinations, his head and psychiatric evaluations 
were normal.  On his report of medical history form, he did 
not report any psychiatric symptoms or any symptoms from a 
brain injury.  At the veteran's May 1984 medical examination, 
his head and psychiatric evaluations were normal.  On his 
report of medical history form, he did not report any 
psychiatric symptoms or any symptoms from a brain injury.

At the veteran's October 1985 medical examination, his head 
and psychiatric evaluations were normal. On his report of 
medical history form, he did not report any psychiatric 
symptoms or any symptoms from a brain injury.

At the veteran's January 1986 medical examination, his head 
and psychiatric evaluations were normal.  On his report of 
medical history form, he did not report any psychiatric 
symptoms or any symptoms from a brain injury.  At the 
veteran's May 1986 medical examination, his head and 
psychiatric evaluations were normal. On his report of medical 
history form, he did not report any psychiatric symptoms or 
any symptoms from a brain injury.

The service personnel records do not show that the veteran 
was ever put on any type of light duty.

Medical records from the Illinois Department of Mental Health 
dated from 1988 and 1989 show that the veteran came to the 
hospital by way of the Chicago Police whom he had called to 
say he was suicidal.  The veteran believed he called the 
police for attention and also because he had been drinking.  
He stated that he had been drinking with Navy buddies.  The 
veteran reported that he had never tried to harm himself, had 
never had any psychiatric problems or treatments, and was 
willing to bring in character witnesses to testify on his 
behalf.  The veteran did admit to a drinking problem.  The 
discharge diagnosis was atypical depressive disorder; alcohol 
abuse, episodic; personality disorder.

Hospitalization records were submitted from the Resurrection 
Hospital from December 1992.  They show that the veteran was 
treated for facial trauma and alcohol intoxication after 
being in an altercation.

VA outpatient treatment records dated 1993 to 1996 show a 
diagnosis of bipolar disorder.  The veteran reported that he 
was beaten badly in a bar altercation in 1993.  A CT scan of 
the head performed in October 1996 was normal.  

In the veteran's October 1996 claim, he claimed service 
connection for emotional instability and anxiety chemical 
imbalance.  He described treatment at the VA hospital from 
Dr. V.  He described the initial cause as coming from being 
hit by a battle lantern during a drill.

A November 1996 VA examination showed a normal neurological 
examination. The veteran was also diagnosed with major 
depressive disorder and head injury, not otherwise specified 
with headaches.

A letter dated December 1996 the VA Medical Center indicated 
that the veteran was being treated at the VA Lakeside 
Hospital outpatient mental health clinic for a bipolar mood 
disorder.

In a March 1997 rating decision, the RO denied service 
connection for a head injury.

Social Security records show that the veteran was granted 
benefits beginning in June 1996 for bipolar disorder and 
anxiety disorder.

A June 1999 lay statement was submitted by E. W.  He wrote 
that he served onboard the USS Forrest Sherman from 1975 to 
1977, and that during that period, he was a storekeeper first 
class, and was the S-1 division supervisor.  He wrote that 
the veteran was storekeeper third class, and was assigned to 
receive and issue various shipboard supplies.  He recalled 
that on several occasions, the veteran was assigned to 
breakout some material for issue, and a hatch that was not 
locked properly fell on his head as he proceeded to enter 
into one of the locker deck storerooms.  He wrote that the 
veteran was sent to sickbay to receive treatment, and placed 
on no duty for about a week, and returned to duty status as 
light duty.

The veteran underwent a VA examination for his brain and 
spinal cord in October 1999.  It was noted that a December 
1992 CT scan was normal.  Diagnosis was post-traumatic 
vascular headache.

The veteran underwent a VA examination for his nerves in 
October 1999.  Under diagnosis, the examiner wrote no 
peripheral nerve deficit, and no cranial nerve deficit.

The veteran underwent a VA psychiatric examination in 
October1999.  The veteran described two incidents during his 
first active duty while aboard the USS Forrest Sherman.  He 
wrote that when coming up to the top deck, a hatch fell on 
his head, but no record was made at the time.  It was noted 
that a supply officer then on duty had testified to it.  The 
other incident involved while running during a battle drill, 
the veteran fell and injured his head in 1975.  Under 
diagnoses, the examiner wrote bipolar disorder, general 
anxiety disorder, and early onset dementia.

The veteran's mother submitted a lay statement in November 
1999 in which she wrote that she was told that the veteran 
was hospitalized while in the Philippines with a high fever, 
but that the records were lost.  She wrote that she noticed 
changes in the veteran's personality while he was in service.  
She wrote that the veteran had told him about injuring his 
head several times while onboard the ship he was on.

In an April 2000 report of contact, the veteran asserted that 
while in service, he was treated at East Boston hospital in 
1977.  The veteran stated that he had a screw put in his 
head.  He stated that a scuttle fell on his head while he was 
aboard a ship.  He stated that he was seen at Westside & 
Hines somewhere around 1979 to 1984 for headaches, and that 
he had a cat scan at Westside.

In June 2001, the RO requested medical records from the VA 
Medical Center for the period from January 1979 to December 
1984.  A reply was noted that there were not any records 
available for this period.

VA Medical Center treatment records from 1995 to 2001 show 
continued treatment for the veteran's psychiatric disorder.

VA outpatient treatment records dated March to November 2003 
show that the veteran has been treated for high anxiety, 
stress, and bipolar disorder.  The veteran reported that 
while serving in the Navy he fell and incurred trauma to the 
head.  Since then, he indicated, he had become chronically 
anxious and easily stressed.  The veteran was also diagnosed 
with a personality disorder.  It was noted that the most 
recent CT scan of the head and neck was negative.

In a September 2003 statement from the veteran, he indicated 
that his ship the USS Forrest Sherman DD 931, was out of East 
Boston, Massachusetts.  He reported that he never, to his 
knowledge, stated that he sought treatment at a hospital 
named East Boston.

A January 2004 MRI revealed early arteriosclerotic changes 
involving the proximal left middle cerebral artery.  The 
basilar artery demonstrated irregularities involving its 
proximal aspects.  It was not known if this was artifact 
and/or early arteriosclerotic disease.  No significant focal 
stenosis throughout the rest of the intracranial circulation.  
No aneurismal dilatation was seen.

In an April 2004 statement, the veteran indicated that no 
other evidence existed other than what was already submitted 
years ago.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In letters dated June 2001 and February 2004, the RO 
wrote to the appellant, informing him of the requirements 
necessary to support his claims.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the June 2001 and 
February 2004 VCAA letters, the RO informed the appellant 
that it would get such things as medical records, employment 
records, or records from other Federal agencies, and that it 
would request those records if she provided enough 
information about the records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2003) and 38 CFR § 3.159(b)(1) (2004).  
The June 2001 and February 2004 letters told the appellant to 
submit information about medical records so that the RO could 
obtain those records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2003) and 38 CFR 
3.159(b)(1) (2004).  In the June 2001 and February 2004 
letters, the RO informed the appellant that he should submit 
any evidence in his possession that he believes pertained to 
his claim and was given the address to send such information.

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in January 2000, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in January 2000 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the appellant for information about where 
and by whom the veteran was treated for his psychiatric 
disability and head injury during the appeal period.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the June 2001 and February 2004 VCAA letters.  
Following those letters, the development of the claim 
continued.  As a result, the appellant was provided the 
required notices and he was afforded an opportunity to 
respond after he was fully informed of the evidence needed to 
substantiate the claim.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claims.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Criteria

The issues involve claims for entitlement to service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



Analysis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a head 
injury or for a psychiatric disability.  Service medical 
records are negative for complaints, treatment, or diagnosis 
of any psychiatric disability.  In addition there is no 
indication that the veteran suffered residuals of a head 
injury.  Service medical records show that in June 1977, the 
veteran was treated for a 1.5-inch laceration on the top of 
his head on the right side.  There is no medical evidence 
that the veteran was knocked unconscious, hospitalized, or 
was put on any light duty due to this laceration.  At the 
veteran's January 1986 separation examination, head and 
psychiatric evaluations were noted as normal.  On his report 
of medical history form, he did not report any psychiatric 
symptoms or any symptoms from a brain injury.

Hospitalization records from the Resurrection Hospital dated 
December 1992 show that the veteran was treated for facial 
trauma and alcohol intoxication after being in an 
altercation.  VA treatment records indicate that the veteran 
reported being hospitalized after being badly beaten in a bar 
altercation in 1993.

The above findings disclose that there is no medical evidence 
that the veteran suffers from residuals of a head injury or 
traumatic brain injury.  Medical records note that the 
veteran has reported incurring head trauma in service; 
however, CT scans conducted in December 1992 and October 1996 
was normal.  A January 2004 MRI revealed early 
arteriosclerotic changes involving the proximal left middle 
cerebral artery.  The MRI report did not indicate that the 
early arteriosclerotic changes were due to a head injury or 
traumatic brain injury.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for residuals of a head injury, to include 
traumatic brain injury.  However, there is no medical 
evidence of record, which establishes that the veteran 
currently has residuals of a head injury, to include 
traumatic brain injury.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.

There is no competent medical evidence establishing the 
clinical presence of residuals of a head injury, or a 
psychiatric disability during the veteran's period of active 
service, or one year after separation from service.

As the record shows no psychiatric disability until over a 
year after separation from service and includes no competent 
medical opinion relating the veteran's current psychiatric 
disability to service, a preponderance of the evidence is 
against the claim.  The benefit of the doubt doctrine is not 
for application, and entitlement to service connection must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for residuals of a head 
injury, to include traumatic brain injury is denied.

Entitlement to service connection for a psychiatric 
disability is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


